UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04694 The American Funds Tax-Exempt Series II (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor The American Funds Tax-Exempt Series II 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Fund of California® [photo of a field of wind turbines] Special feature Finding value in the California municipal market See page 4 Annual report for the year ended August 31, 2012 The Tax-Exempt Fund of California seeks a high level of current income exempt from regular federal and California income taxes, with a secondary objective of preservation of capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio is 0.63% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 2.47%. (For investors in the 41.05% tax bracket, this is equivalent to a taxable yield of 4.19%.) The fund’s 12-month distribution rate for Class A shares as of that date was 3.59%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. The fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: The Tax-Exempt Fund of California’s most recent fiscal year saw a sustained rally in the municipal bond markets. For the 12 months ended August 31, 2012, the fund recorded a total return of 11.7%. The fund enjoyed a steady stream of income during the period, with monthly dividends totaling 66 cents a share for the fiscal year. Shareholders who reinvested their dividends earned an income return of 4.10%, equivalent to a 6.96% return from a taxable investment for those in the top 41.05% combined federal and California tax bracket. Those who took dividends in cash recorded an income return of 4.03%, equivalent to a 6.84% return on a taxable investment in the same bracket. The fund’s total return surpassed that of its primary benchmark, the unmanaged Barclays California Municipal Index, which returned 10.0%. The index measures only the state’s investment grade (rated BBB and above) marketplace and does not reflect expenses or fees. The fund’s peer group, as measured by the Lipper California Municipal Debt Funds Average, saw a 12.4% return for the period. The year in review The municipal bond market saw steady gains for much of the fiscal year, as concerns about the strength of the economic recovery and worries over Europe’s continuing debt problems prompted investors to seek the relative safety of fixed income. With Treasuries posting near-record low yields during the period, many investors saw municipal bonds as a relatively high-quality alternative, and one that could produce more after-tax income. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 10/28/86) The Tax-Exempt Fund of California (Class A shares) % Lipper California Municipal Debt Funds Average Barclays California Municipal Index* — † *The Barclays California Municipal Index is unmanaged and, therefore, has no expenses. † The Barclays California Municipal Index did not exist at the time of the fund’s inception. [End Sidebar] [photo of a field of wind turbines] [Begin Sidebar] In this report Special feature 4 Finding value in the California municipal market California’s fiscal and economic picture may be cloudy, but thoughtful research has helped the fund find value in the municipal marketplace. Contents 1 Letter to investors 3 The value of a long-term perspective 8 Summary investment portfolio 13 Financial statements 27 Board of trustees and other officers [End Sidebar] In California, the economic recovery continues unevenly, though not without encouraging signs. Unemployment is higher than the national average, but is improving. The housing market showed improvement during the year, which may bode well for growing property tax assessments in the coming years. While many municipalities have improvements in their flow of tax revenues, a few declared bankruptcy, most notably Stockton and San Bernardino. State tax revenues came in well below forecasts in July, but showed improvement in August. With the Legislature unwilling to increase taxes, Gov. Jerry Brown has backed Proposition 30, which would raise both sales and income taxes; that ballot measure will be decided in November. For more about the California economy, state government and the state municipal market, please see the feature beginning on page 4. The fund's reaction In recent years, portfolio counselors positioned the portfolio to have relatively few holdings in state or local general obligation bonds. Instead, the bulk of the fund’s portfolio consists of bonds backed by specific revenue sources, most notably those issued by airports, electric utilities, water-and-sewer enterprises and other essential services. These latter holdings are less sensitive to changes in fiscal policy or the economy. The fund also invests in generally higher quality issues, with only 3.3% of the fund’s holdings rated below investment grade (BB and below). While high-yield bonds can provide attractive income for the fund, our research and long-term approach makes us highly selective in how and when we invest. Looking ahead There are a number of uncertainties facing municipal bond investors in the short to medium term. On the national level, there is the state of the economy and budget negotiations in Washington, along with the presidential election. In California, the fate of Proposition 30 is unknown. Furthermore, Moody’s recently downgraded a number of credit ratings of bond issuers throughout the state, which could affect prices if many are downgraded. That said, Treasury yields are near record lows as of this writing, and investors seeking income are looking to municipal bonds. With the Federal Reserve signalling that interest rates will remain near zero through mid-2015 and the prospect of higher tax rates, this pursuit of yield should keep demand high, even as municipal and state issuance picks up throughout the balance of the calendar year. We would like to stress that while we are pleased with our returns for the year, they are not typical for the municipal bond market. These are unprecedented times for municipal bond investing, and our focus remains not on short-term results, but on long-term success. As always, we encourage you to take a similar long-term approach in your investments. We would like to take this opportunity to thank portfolio counselor Ed Nahmias for his service to The Tax-Exempt Fund of California. Ed retired at the end of June after 16 years with Capital Research and Management Company, the fund’s investment adviser. Cordially, /s/ Neil L. Langberg Neil L. Langberg President October 17, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2012 taxable income below to determine your combined federal and California tax rate,1 then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.61% tax-exempt distribution rate2 at August 31, 2012. For example, investors with a taxable income of $150,000 would need a taxable distribution rate of 5.53% to match the fund’s distribution rate. … then your The fund’s tax-exempt If your taxable income is … combined federal distribution rate of and California tax 3.61% is equivalent Single Joint rate is to a taxable rate of … $
